SDNY CM/ECF NextGen Version 1.2-SDNY CM/ECF NextGen Version 1.2                           https://nysd-ecf.sso.dcn/doc1/127128520373
                        Case 1:19-cr-00513-SHS Document 80 Filed 02/12/21 Page 1 of 1




                                                           SEWARD & KISSEL LLP

                                                           ONE BATTERY PARK PLAZA
                                                          NEW YORK, NEW YORK 10004

                         RITA M. GLAVIN
                             PARTNER
                           (212) 574-1309
                         glavin@sewkis.com




                                                                            February 11, 2021

                     VIA ECF

                     Honorable Sidney H. Stein
                     United States District Court                                        MEMO ENDORSED
                     Southern District of New York
                     500 Pearl Street
                     New York, NY 10007

                                   Re:       United States v. Rakim Brown, 19 Cr. 513 (SHS)

                     Dear Judge Stein:

                                I represent Rakim Brown in the above-referenced matter and write to respectfully
                     request that the Court grant an extension to Thursday, February 18, 2021 for the filing of the
                     defense’s motions to suppress evidence relating to the August 5, 2016 and December 7, 2017
                     arrests of Mr. Brown. Those motions are currently due tomorrow, February 12, 2021. The
                     Government takes no position on this request.

                                I make this request because Mr. Brown will be submitting a declaration with those
                     motions—which I will sign on Mr. Brown’s behalf because I cannot meet with him in-person at
                     MDC to personally review the hard copy with him—and I need additional time to consult with Mr.
                     Brown. While I have a one-hour call scheduled with Mr. Brown tomorrow, I am certain that we
                     will need additional time. I submitted a request for another call with Mr. Brown for early next
                     week and am waiting to hear back. Thus, to accommodate our need to consult with Mr. Brown,
                     we request an extension to file those suppression motions on Thursday, February 18, 2021, with
                     the Government’s response due two weeks later.

                                                                            Respectfully submitted,


                                                                 /s/ Rita M. Glavin                   _
                                                                 Rita M. Glavin
                     cc: AUSAs Alexandra Rothman and Mathew Adams (via ECF)
                       Request granted.

                       Dated: New York, New York
                              February 12, 2021
1 of 1                                                                                                          2/12/2021, 8:18 AM
